DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8, 11-14, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. U.S. Patent Publication No. 2016/0259514 (hereinafter Sang) in view of Lee et al. U.S. Patent Publication No. 2017/0131879 (hereinafter Lee).
Consider claim 1, Sang teaches an electronic device comprising: a hinge (Figure 2b, bending line BL11); a first housing comprising a first surface which faces a first direction and a third surface which faces a second direction facing away the first direction (Figure 2b, housing located to the right of BL11); a second housing comprising a second surface which faces the first direction and a fourth surface which faces the second direction facing away the first direction (Figure 2b, housing located to the left of BL11), and folding with the first housing based on the hinge (Figure 2b, BL11); a touch sensor [0069]; a flexible display extending from the first surface to the second surface (Figure 2b, right and left of BL11); at least one sensor circuit for detecting an angle between the first housing and the second housing (Figures 1-2 and [0072], deformation angle); and a processor operatively coupled with the touch sensor (Figure 1 and [0069]), the flexible display and the at least one sensor circuit, wherein the processor is configured to (Figures 1-2, controller 130): when the angle is within a first range, control the flexible display to display a first user interface of a first application, the first user interface comprising a first object that is displayed in a first area (interface in figure 2a, object includes O11 and O21 (see also figure 2b)), determine a grip based on a contact area detected through the touch sensor  [0101-0102], the grip comprising a two-hand grip mode [0102], when the angle is within a second range that is less than the first range in the grip mode (Figure 3): in response to identifying that the first object is a designated object to move its position according to the angle in the first application, control the flexible display to display a second user interface of the first application (Figures 2-3), the second user interface comprising the first object that is displayed by moving to a second area not overlapping with the first area (Figures 2-3, left area), and when the angle is within a second range that is less than the first range in the two-hand grip mode (Figure 3); in response to identifying that the first object is the designated object to move its position according to the angle in the first application, control the flexible display to display a third user interface of the first application (Figures 2-3), the third user interface comprising two first objects that are displayed in the second area and a third area not overlapping within the first area (left areas and right areas do not overlap center area), wherein the first area comprises a partial area that corresponds to a position of the hinge (Figures 2a-b, first area comprises center area corresponds to a position of BL11), wherein the second area and the third area is different from the first area and disposed away from the first area (left, right and center area are different), and wherein at least one of the first object displayed in the second area not overlapping with the first area is adjusted based on a position, a size, or a shape of the second area (Figures 2a-b-3).
Sang’s figure 2 does not appear to specifically disclose wherein at least one of a size, a shape, or a color of the first object is adjusted.
However, Sang teaches in figure 6 wherein at least one of a size, a shape, or a color of the first object is adjusted (Figure 6 and [0139], see size, shape in ES1/ES (e.g. see for example “Mail”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to change size and shape as taught by Sang with the benefit that the display apparatus 1000 expands the execution screen ES of the mail application to both sides as suggested by Sang in [0139-0140].
Sang does not appear to specifically disclose one-hand grip mode
However, in a related field of endeavor, Lee teaches a sensor module that detects the bending of the flexible display in [0084] and further teaches one-hand grip mode in figures 6a-b [0086-0087].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide one-hand grip mode as taught by Lee in order to move a control object based on user’s hand use as suggested by Lee in [0086-0087].

Consider claim 2, Sang and Lee teach all the limitations of claim 1. In addition, Sang teaches wherein the processor is further configured to determine the second area based on at least one of the contact area detected through the touch sensor and a hovering input detection area (Figure 3 and [0101-0103]).

Consider claim 3, Sang and Lee teach all the limitations of claim 2. In addition, Sang teaches the processor is further configured to determine the second area based on at least one of the grip mode, a grip direction, a hovering input detection direction, or a user preferred direction (Figure 3 and [0101-0103]).

Consider claim 4, Sang and Lee teach all the limitations of claim 3. In addition, Lee teaches wherein, in the one-hand grip mode, the processor is further configured to determine the second area, based on at least one of the grip direction or the hovering input detection direction ([0085-0086], right and left direction).

Consider claim 5, Sang and Lee teach all the limitations of claim 3. In addition, Sang teaches in the two-hand grip mode, the processor is further configured to determine the second area, based on the user preferred direction ([0104] and figure 3, the user may move the objects, which are difficult to be selected by the touch operation, to the areas, which are easy to be touched and correspond to the areas gripped by the user, and easily select the objects. See also directions indicated by the arrows in figure 3), wherein the user preferred direction comprises at least one of an object display direction pre-designated by a user or a primary used direction (Figure 3, primary used direction indicted by the arrows) 

Consider claim 6, Sang and Lee teach all the limitations of claim 5. In addition, Sang teaches the processor is further configured to determine the primary used direction based on a hovering input detected for a designated time duration or a contact area shape change (Figure 3 and [0104], the user may move the objects, which are difficult to be selected by the touch operation, to the areas, which are easy to be touched and correspond to the areas gripped by the user, and easily select the objects. Thus, [0104] teaches contact area shape change).

Consider claim 8, Sang and Lee teach all the limitations of claim 1. In addition, Sang teaches the second area is disposed over the second surface and the third area is disposed over the first surface (Figure 3, O11 in A11 and O21 in A21).

Consider claim 11, it include the limitations of claim 1 and thus it is rejected by the same reason.

Consider claim 12, it include the limitations of claim 2 and thus it is rejected by the same reason.

Consider claim 13, it include the limitations of claim 3 and thus it is rejected by the same reason.

Consider claim 14, it include the limitations of claim 4 and thus it is rejected by the same reason.

Consider claim 15, it include the limitations of claim 5 and thus it is rejected by the same reason.

Consider claim 16, it include the limitations of claim 6 and thus it is rejected by the same reason.

Consider claim 18, it include the limitations of claim 8 and thus it is rejected by the same reason.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang and Lee as applied to claims 1 and 11 above, and further in view of Jun et al. U.S. Patent Publication No. 2017/0060391 (hereinafter Jun).
Consider claim 10, Sang and Lee teach all the limitations of claim 1. In addition, Sang teaches if the angle is within the second range, the processor is further configured to control the flexible display (figure 4b and figure 5b).
Sang does not appear to specifically disclose control the flexible display to display an additional object for changing a display area of at least one second object in the second user interface.
However, Jun teaches control the flexible display to display an additional object for changing a display area of at least one second object in the second user interface (Figure 6a-b, objects 610-620).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an object for changing a display area with the benefit that user should be able to configure a user-preferred region as mentioned in [0157-0160].

Consider claim 20, it include the limitations of claim 10 and thus it is rejected by the same reason.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang and Lee as applied to claims 1 and 11 above, and further in view of Tamura U.S. Patent Publication No. 2012/0319943 (hereinafter Tamura).
Consider claim 9, Sang and Lee teach all the limitations of claim 1. In addition, Sang teaches the processor is further configured to: identify at least one sub-object in the first user interface, and adjust a display position of the at least one sub-object in the second user interface, and wherein the at least one sub-object is displayed in a different area than the first area (Figures 2-3).
Sang does not appear to specifically disclose adjust a display position of the at least one sub-object in the second user interface based on a use frequency of the at least one sub-object.
However, in a related field of endeavor, Tamura teaches improve the operabilities in accordance with the open/close angle of the device in [0010], and further teaches adjust a display position of the at least one sub-object in the second user interface based on a use frequency of the at least one sub-object ([0034-0035] and figure 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to adjust a display position based on use frequency as taught by Tamura in order to improve the operabilities in accordance with the open/close angle of the device as suggested by Tamura in [0010].

Consider claim 19, it include the limitations of claim 9 and thus it is rejected by the same reason.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Lee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itagaki U.S. Patent Publication No. 2015/0149941 teaches icons move based on hand use in figures 7-8 and [0056] and [0058].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621